                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

UNITED STATES OF AMERICA,

v.                                       CASE NO. 8:10-CR-375-T-17AEP

STUART BRANDON WILLIAMS.

____________________________/


                                         ORDER

      This cause is before the Court on:

      Dkt. 53       Motion to Resolve Pending Petition for Violation of
                    Supervised Release

      Defendant Stuart Brandon Williams, pro se, requests resolution of
the pending Petition for Violation of Supervised Release (Dkt. 51). An
arrest warrant for the alleged supervised release violation was issued on December
21, 2016. (Dkt. 52).


      The records of the State of Florida indicate that Defendant Williams
is in the custody of the State of Florida for crimes for which Defendant Williams
was sentenced on August 29, 2017; Defendant Williams’ current release
date is 1/1/2020.


      The records of the State of Florida indicate that the pending arrest
warrant was filed as a detainer on March 27, 2018.    (Exhibit 1).


      Violation of a condition of supervised release is a separate offense
from the offense for which Defendant Williams was charged in Polk County
Case No. 1700001. The Court granted the Petition for issuance of the warrant,
and Defendant Williams’ alleged violation of a condition of supervised release
has not been adjudicated. The Petition for Violation of Supervised Release filed
Case No. 8:10-CR-375-T-17AEP

on December 21, 2016 stopped the clock on Defendant Williams’ federal sentence.
When Defendant Williams is released from state custody, Defendant Williams will
be brought into federal custody for a hearing on the Petition for Violation of
Supervised Release.


       After consideration, Defendant Williams’ Motion to Resolve Pending Petition
for Supervised Release is denied without prejudice. Accordingly, it is


       ORDERED that pro se Defendant Stuart Brandon Williams’ Motion to Resolve
Pending Petition for Violation of Supervised Release (Dkt. 53) is denied without
prejudice.


       DONE and ORDERED in Chambers in Tampa, Florida on this 9th day of
July, 2019.




Copies to:

All parties and counsel of record
United States Probation Office

Pro Se Defendant:

Stuart Brandon Williams
#H30189
Jackson Work Camp
5607 10th Street North
Hwy 71 North

                                             2
Malone, FL   32445-9998




                          3
